Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, “the split-blade terminal are configured to mate with a pin terminal or a flat-blade terminal of the electrical device” must be shown or the features cancelled from the affected claims.
See MPEP § 608.02(d)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tamburro (US 3,796,986).

With respect to Claim 1; Tamburro discloses an electrical connector 71 for connecting to flat-wire conductors 57 of a flexible circuit (FC) 55, the electrical connector comprising: an elongated body having a longitudinal axis [Fig. 12]; a split-blade terminal 80 having two prongs separated by a distance and configured to interface [at 78] with an electrical terminal of an electrical device; and a spring terminal 76 configured to mate [at 77] with one or more of the flat-wire conductors 57 within a connection area 59 of the FC, the 76 and the split-blade terminal 80 positioned on the longitudinal axis at opposing ends of the electrical connector 71.

With respect to Claims 7 and 8; Tamburro discloses the spring terminal 76 has an approximate obround shape [Col. 5, lines 60-62] and an arcuate shape [Fig. 12].

With respect to Claim 9; Tamburro discloses the elongated body comprises one or more bends 74, 75, 82 or notches positioned between the spring terminal 76 and the split-blade terminal 80, the one or more bends or notches enabling flexion in at least three degrees of freedom.

With respect to Claim 12; Tamburro discloses the spring terminal 76 is configured to mate with the one or more of the flat-wire conductors 57 within the connection area 59 of the FC based on a compression force along the longitudinal axis [Fig. 5].

With respect to Claim 13; Tamburro discloses the spring terminal 76 comprises a contact surface 77 configured to interface with the one or more of the flat-wire conductors 57 of the FC, the contact surface defining a plane, the plane forming an angle with the flat- wire conductors in a range of 5 to 20 degrees [Figs. 9, 10].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6  are rejected under 35 U.S.C. 103 as being unpatentable over Tamburro (US 3,796,986) in view of Soubh et al. (US 7,549,884).

With respect to Claim 2; Tamburro shows the spring terminal 76 configured to interface with the one or more of the flat-wire conductors 57.
Although Tamburro teaches there can be many configurations of the pins                     (electrical connector) [Col. 3, lines 15-17]; Tamburro does not show the spring terminal comprises bifurcated contacts.
Soubh et al. shows an analogous electrical connector 10 having an elongated body defining a longitudinal axis [Fig. 1A] comprising a spring terminal 30 with bifurcated contacts 31a/b configured to mate within a connection area 61 of a circuit 60.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical connector of Tamburro to include bifurcated contacts on the spring terminal as shown by Soubh et al. since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.

With respect to Claims 3-6; Tamburro shows a contact surface 77 of the spring       terminal 76 (bifurcated contacts) defines a plane that is substantially perpendicular to the longitudinal axis of the elongated body [Fig. 12] and forms an acute angle relative to the FC [Figs. 9, 10] to promote contact wipe when the bifurcated contacts are mated to the flat-wire conductors; the spring terminal 76 (bifurcated contacts) include one or more protrusions/indentations on a contact surface that is configured to interface with the one or more of the flat-wire conductors [Col. 5, lines 60-62].



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tamburro (US 3,796,986) in view of Huber (US 4,040,705).
Tamburro shows the two prongs of the split-blade terminal 80.
	However Tamburro does not specify the mating configuration of the prongs.
Huber shows an analogous electrical connector 60 comprising a split-blade terminal 64 having two prongs 74, 76 to mate with a pin terminal [Col. 3, lines 1-5] of an electrical device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the two prongs of the split-blade terminal of Tamburro could mate with a pin terminal or flat-blade terminal of an electrical device as substantiated by Huber as one of many applications for the electrical connector shown by Tamburro.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson     (US 2,856,592) in view of Tamburro (US 3,796,986).
Carlson [Fig. 1] shows a system comprising: a housing [Fig. 3]  that surrounds a portion of a flexible circuit (FC) 10; a plurality of conductors 12 having an exposed section at a connection area 17 of the FC that is positioned within the housing; and a plurality of electrical connectors 24 supported within the housing [Fig. 5], the plurality of electrical connectors 24 each having a spring terminal 44 at a first end and a blade terminal 40 positioned at a second end that is opposite the first end, one or more of the plurality of electrical connectors 24 abutting the exposed section [Fig. 6]  of one or more of the conductors 12 based on a compression force [Col. 3, lines 38-44], the blade terminal to interface with an electrical terminal of an electrical device [Col. 3, lines 22-24].

Tamburro shows an analogous electrical connector 71 for connecting to flat-wire conductors 57 of a flexible circuit (FC) 55, the electrical connector comprising a split-blade terminal 80 having two prongs separated by a distance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system shown by Carlson such that the conductors were flat-wires as shown by Tamburro thereby providing a greater contact area for the electrical connector.
Further modification of Carlson to include a split-blade terminal having two prongs as shown by Tamburro has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.

With respect to Claim 20; a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. 
Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Applicant is advised that a recitation of the intended use of an invention must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
See MPEP § 2111.02 II as well as In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).

Allowable Subject Matter
Claims 10 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.

Regarding claim 10;  allowability resides at least in part with the prior art not showing or fairly teaching an electrical connector comprising a split-blade terminal having two prongs separated by a distance to interface with an electrical device; and a spring terminal configured to mate with one or more of the flat-wire conductors within a flexible circuit, the spring terminal and the split-blade terminal positioned at opposing ends of an elongated body having a longitudinal axis of the electrical connector; the elongated body comprises: a flat strip of metal defining first and second planes, each plane being parallel to the longitudinal axis, with the first plane substantially perpendicular to the second plane in conjunction with ALL the remaining limitations within claims 1 and 10.

Regarding claim 15;  allowability resides at least in part with the prior art not showing or fairly teaching a system comprising: a housing that surrounds a portion of a flexible circuit having a plurality of flat-wire conductors with an exposed section positioned within the housing; a plurality of electrical connectors supported within the housing, each having one end with bifurcated contacts that abut the exposed section of a flat-wire conductor and a split-blade terminal at an opposite end in conjunction with ALL the remaining limitations within claims 14 and 15.



Regarding claim 19;  allowability resides at least in part with the prior art not showing or fairly teaching a system comprising: a housing that surrounds a portion of a flexible circuit having a plurality of flat-wire conductors with an exposed section positioned within the housing; a plurality of electrical connectors supported within the housing, each having an elongated body being flexible in three degrees-of-freedom including yaw, pitch, and roll in conjunction with ALL the remaining limitations within claims 14 and 19.


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833